PER CURIAM.
Gustavo Venta (defendant) appeals from the denial of his motion for postconviction relief under Florida Rule of Criminal Procedure 3.850. We affirm.
Defendants motion raises several grounds for relief. We agree with the trial court that only one ground was timely raised — that defendants plea was involuntary because the trial court failed to advise him of the deportation consequences of the plea. Defendants motion fails to allege that the conviction in this case is the sole basis for his deportation as required under State v. Green, 944 So.2d 208 (Fla.2006). See, e.g., Dumenigo v. State, 988 So.2d *2551201 (Fla. 3d DCA 2008); Rodriques v. State, 980 So.2d 1203 (Fla. 4th DCA 2008).
Accordingly, we affirm the order under review, but remand for the trial court to give defendant an opportunity to file an amended motion correcting the deficiency, if possible. Spera v. State, 971 So.2d 754 (Fla.2007).
Affirmed, and remanded with instructions.